Department of Health And Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Paul Harris, a/k/a Harish )
Prafulchandra Patel, ) Date: September 25, 2007
)
Petitioner, )
) Docket No. C-07-169
“Vee ) Decision No. CR1659
)
The Inspector General. )
)
DECISION

I sustain the decision of the Inspector General (I.G.) to exclude Petitioner, Paul Harris,
a/k/a Harish Prafulchandra Patel, from participating in Medicare and other federally
financed health care programs, including State Medicaid programs, for a minimum period
of 15 years.

I. Background

On October 31, 2006 the I.G. notified Petitioner that he was being excluded from
participating in Medicare and other federally financed health care programs for a period
of at least 15 years. The I.G. told Petitioner that he was being excluded as a consequence
of his conviction of a criminal offense, as is defined at section 1128(a)(1) of the Social
Security Act (Act), and due to the presence of evidence relating to several aggravating
factors. Petitioner requested a hearing and the case was assigned to me for a hearing and
a decision.

I held a pre-hearing conference in the case and instructed the parties to file briefs and
proposed exhibits addressing their respective arguments. The I.G. filed a brief along with
nine proposed exhibits which he designated as I.G. Ex. 1 - 1.G. Ex. 9. Petitioner did not
file anything in response. I sent an order to show cause to Petitioner instructing him to
explain his failure to file a response to the I.G.’s submission. Petitioner did not respond
to the order to show cause.
2

Petitioner’s failure to file a brief and exhibits and a response to my order to show cause
would be a basis for me to dismiss his request for hearing. However, I am electing to
decide the merits of this case in view of the extensive submission made by the I.G. In
doing so I consider those arguments that Petitioner made in his hearing request. For
purposes of establishing a record I receive into evidence I.G. Ex. 1 - .G. Ex. 9.

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:
1. The I.G. is required to exclude Petitioner; and
2. The minimum 15-year exclusion imposed by the I.G. is reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.

1. The I.G. was required to exclude Petitioner because Petitioner was
convicted of a criminal offense related to the delivery of items or services
under the Texas Medicaid program, a State health care program.

Section 1128(a)(1) of the Act mandates the exclusion of any individual who is convicted
of a criminal offense that is related to the delivery of an item or service under Medicare or
a State health care program (a State Medicaid program). The unrebutted evidence offered
by the I.G. proves that Petitioner was convicted of crimes that included fraud against the
Texas Medicaid program (Medicaid). Consequently, the I.G. must exclude him.

On October 15, 2003 a superseding indictment was issued against Petitioner in the United
States District Court for the Western District of Texas. 1.G. Ex. 3. It charged that
Petitioner, a physician, had devised a scheme and artifice to defraud Medicaid. /d. at 2-3.
Specifically, it charged that Petitioner:

+ Examined patients receiving Medicaid and entered or caused to be entered false
records and notations in the patients’ medical records which supported fraudulent
medical claims filed with Medicaid;
3

+ Purchased and caused his employees to purchase a contraceptive drug at discount
prices in Mexico which was smuggled into the United States, administered by
Petitioner to his Medicaid patients, and billed Medicaid for the drug as if it had
been obtained at the full price;

+ Purchased or caused to be purchased a compounded form of the contraceptive
drug at a discount pharmacy in Arkansas and submitted claims to Medicaid for the
drug as if it was the full cost, commercially manufactured version of the drug;

+ Submitted false Medicaid claims for performing trans-vaginal
sonograms/echography that Petitioner had not, in fact, performed;

+ Billed Medicaid fraudulently for the full cost of performing certain examinations
when, in fact, the examinations were not complete;

+ Billed Medicaid fraudulently for office visits that were made to appear to be
separate from the aforesaid examinations when, in fact, they were not separable for
billing purposes;

+ Prepared and caused to be prepared medical claims forms that he submitted to
Medicaid which contained false and fraudulent statements; and

* Caused via his fraud approximately $304,798 to be paid to him by Medicaid.

Id. at 4-5. These allegations were incorporated, along with other allegations, into Count 1
of the indictment, which charged Petitioner with engaging in conspiracy to defraud
Medicaid. Jd. at 7-9.

On August 3, 2004, Petitioner agreed to plead guilty to Count 1. I.G. Ex. 4. As part of
his plea he agreed to pay restitution of $304,798. On January 19, 2006, a judgment of
guilty was entered against Petitioner in United States District Court. His sentence
included 13 months’ incarceration plus the requirement that he pay restitution as he
agreed to in his plea agreement. I.G. Ex. 5.

Crimes consisting of filing, or conspiring to file, false and fraudulent reimbursement
claims for medical services against a State health care program are obviously crimes that
relate to a delivery of items or services under that program and fall within the mandatory
exclusion language of section 1128(a)(1). Petitioner’s plea and conviction in this case, in
the absence of any contradictory evidence, establish plainly that Petitioner was convicted
of such a crime.
4
2. The 15-year exclusion is reasonable.

Section 1128 is a remedial statute. Its purpose is not to impose punishment on an
excluded individual beyond that which he or she receives as a sentence for his or

er

crime. Rather, its purpose is to protect federally financed programs such as Medicare and
State Medicaid programs and the beneficiaries and recipients of program funds from

someone who is demonstrably untrustworthy.

The Secretary of the United States Department of Health and Human Services pu
regulations establishing factors to be used in deciding whether an exclusion impos
pursuant to section 1128(a)(1) is reasonable. These factors, known as aggravating
mitigating factors, are published at 42 C.F.R. §§ 1001.102(b) and (c). The factors

lished
ed

and
operate

as rules of evidence for determining the reasonableness of an exclusion.'! Only evidence

which relates to an aggravating or a mitigating factor is relevant to deciding whet
exclusion is reasonable. And, like rules of evidence, although the factors establis

eran
what

is and what is not relevant to deciding reasonableness, they do not mandate the weight
that must be assigned to relevant evidence. The factors establish no formula for deciding

the length of an exclusion.

In this case the I.G. offered persuasive and unrebutted evidence relating to four
aggravating factors. Petitioner did not offer any evidence relating to mitigating fa
The L.G. proved the following:

+ Petitioner’s criminal activity caused Medicaid to suffer a financial loss in

ctors.

excess

of $5,000. 42 C.F.R. § 1001.102(b)(1). The evidence offered by the IG. proved

that Petitioner pled guilty to defrauding Medicaid of $304,798.

+ Petitioner perpetrated his crime over a period of more than a year. 42 C.F.R.
§ 1001.102(b)(2). Petitioner pled guilty to engaging in Medicaid fraud during a
period that began on September 19, 1997 and which continued until July 25, 2000.

LG. Ex. 5, at 1.

+ Petitioner was incarcerated for his crime. 42 C.F.R. § 1001.102(b)(5).

Petitioner’s sentence included a period of 13 months’ imprisonment. /d. at 2.

' Any exclusion imposed pursuant to section 1128(a)(1) must be for a min
five years. Act, section 1128(c)(3)(B). Thus, the aggravating and mitigating fact
relate only to evidence which may be used to adjudicate the reasonableness of an
exclusion for a period of more than five years.

imum of
ors
5

+ Petitioner was subject to adverse administrative actions based on the same facts
that are the basis for excluding him. 42 C.F.R. § 1001.102(b)(9). These actions
include Petitioner’s voluntary surrender of his license to practice Medicine in the
States of Texas and New York on April 7 and August 17, 2006, respectively. I.G.
Ex. 6; I.G. Ex. 7; 1.G. Ex. 8.

In his hearing request Petitioner argues that the actual loss suffered by Medicaid from his
actions was at most $30,000 and possibly as low as $10,000. He seems to say that he
admitted defrauding Medicaid of more than $304,000 only as a way of negotiating a plea.
However, Petitioner offers no evidence to support this contention and, moreover, it is
highly self-serving. I find it not to be credible. Petitioner also seems to assert that his
crimes were more a consequence of problems at the hospital at which he practiced than
any criminal intent on his part. This assertion is also self-serving and not supported by
any evidence.

The evidence relating to aggravating factors offered by the I.G. shows that Petitioner
engaged in serious and concerted crime against Medicaid for a period of about three years
and that his crime defrauded Medicaid of a very substantial sum, more than $300,000.
What is evident from the charge to which Petitioner pleaded was that his criminal activity
involved a great deal of planning and thought on Petitioner’s part. His scheme was
complex and it required Petitioner to enlist not only the support of others but to engage in
relatively sophisticated transactions (as in importing drugs from Mexico and generating
false medical treatment records). Such complexity and sophistication is the hallmark of
untrustworthiness. Given that, the 15-year exclusion imposed by the I.G. is merited.

/s/
Steven T. Kessel
Administrative Law Judge
